Citation Nr: 0407545	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran perfected a timely appeal to an April 
2000 rating decision's denial of service connection for 
hypertension.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

4.  Entitlement to a compensable rating for a left knee 
disorder.

5.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to July 1999 
when he was discharged under honorable conditions.  Further, 
the record indicates he had additional service in the 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  Among other 
things, this decision denied service connection for 
bronchitis and hypertension, established service connection 
for a low back disorder evaluated as 10 percent disabling, 
and established service connection a left knee disorder and 
hemorrhoids evaluated as noncompensable (zero percent 
disabling).

This case was previously before the Board in March 2002, at 
which time it was noted that the sequence of events regarding 
the hypertension claim raised the matter of timeliness of 
appeal.  Accordingly, the Board remanded this issue for the 
RO to address in the first instance.  The Board also directed 
the RO to address the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5100 et seq. in the first instance.

As a preliminary matter, the Board notes that the RO 
substantially complied with the March 2002 remand directives.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
Nevertheless, for the reasons stated below, the Board finds 
that additional development is necessary with respect to the 
veteran's claims of entitlement to higher initial ratings for 
his low back, left knee, and hemorrhoids.  Accordingly, these 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Although the veteran submitted a timely Notice of 
Disagreement to the April 2000 denial of service connection 
for hypertension, he did not submit a timely Substantive 
Appeal after a Statement of the Case (SOC) was promulgated in 
March 2001.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has chronic 
bronchitis.


CONCLUSION OF LAW

1.  The veteran did not perfect a timely appeal on the denial 
of service connection for hypertension.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.159, 20.200, 
20.201, 20.202, 20.203. 20.302 (2003).

2.  Service connection is not warranted for bronchitis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 ( 2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the underlying April 2000 rating decision was 
promulgated prior to the enactment of the VCAA.  As such, VA 
believes that Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

With respect to the timeliness of appeal issue, this matter 
was first raised by the Board in the March 2002 remand.  
However, the Board noted the provisions of 38 U.S.C.A. § 
7105(d)(3) and 38 C.F.R. § 20.302(b) regarding the legal 
requirements for perfecting a timely appeal.  Further, the 
Board remanded the case in order to provide the veteran the 
opportunity to present argument and evidence on this issue.  
As such, the veteran was aware of the necessary elements to 
show that a timely appeal was perfected before the RO first 
adjudicated this issue in the June 2003 Supplemental 
Statement of the Case (SSOC).  Thus, for the purposes of this 
issue, the veteran did receive preadjudication notice prior 
to the initial AOJ determination. 

Regarding the bronchitis claim, the Board acknowledges that 
the veteran did not receive adequate preadjudication notice 
prior to the April 2000 rating decision which denied this 
claim.  Only after that rating action was promulgated did the 
RO, by correspondence dated in April 2003, provide notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that was relevant to 
the claim.  The RO also provided a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159 by the June 
2003 SSOC.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
obviously subsequent to the RO's April 2000 adjudication of 
this claim, the notice was provided by the RO prior to the 
Board's disposition of this claim, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As such, the RO took the 
only reasonable action available under the circumstances to 
correct this oversight.  Moreover, as indicated above, this 
correspondence apprised the veteran of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  The Board 
also reiterates that the June 2003 SSOC included the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In regard to the duty to assist, the Board notes that the 
veteran either satisfied the legal requirements for filing a 
timely appeal on his hypertension claim or he did not; there 
is nothing to indicate that there is any additional evidence 
which would support this claim that is not of record.  As for 
the bronchitis claim, it does not appear that the veteran has 
indicated the existence of any pertinent evidence that has 
not been obtained or requested by the RO.  Further, he was 
accorded a VA medical examination and a pulmonary function 
test in February 2000, as well as an additional pulmonary 
function test in March 2000.  For the reasons stated below, 
the Board finds that the preponderance of the competent 
medical evidence is against this claim.  Since the veteran 
has not submitted or identified any pertinent evidence which 
refutes this finding, the Board concludes that no additional 
development, to include a new medical examination or opinion, 
is warranted under the facts of this case.  Thus, the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  Timeliness of Appeal

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue an SOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  
Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

As stated above, service connection was denied for 
hypertension by the April 2000 rating decision.  The veteran 
was notified of this decision, including his right to appeal, 
by correspondence dated April 26, 2000.  Thereafter, he 
submitted a timely Notice of Disagreement regarding this 
issue in November 2000, and an SOC was promulgated by the RO 
on March 14, 2001.  Consequently, the veteran had until May 
14, 2001, in which to perfect his appeal on this issue by 
filing a Substantive Appeal.  However, no subsequent 
communication submitted by or on behalf of the veteran 
appears to be of record which refers to this claim until July 
2001.  At that time, the veteran's representative made 
reference to an opinion promulgated as part of a March 2001 
VA hypertension examination.  Later that month, a VA 
memorandum requested clarification as to whether the 
hypertension claim had been withdrawn or whether the case 
should be forwarded to the Board.  In August 2001, the 
veteran's representative responded that the veteran wished to 
proceed with his appeal on the hypertension claim.

Since the veteran did not submit a Substantive Appeal 
regarding his hypertension claim within the time period 
prescribed by law, the Board finds that the veteran has not 
fulfilled the legal requirements to perfect a timely appeal 
this issue.  The Board notes that the issue of timeliness of 
a substantive appeal is a question of law; the veteran either 
fulfilled the requirements or he did not.  The Court has held 
that when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the Board concludes his claim must be dismissed as a matter 
of law.

II.  Bronchitis

Background.  The veteran's service medical records reflect 
that he was treated on multiple occasions for colds and cold-
like symptoms, such as chest and nasal congestion.  Further, 
diagnoses include upper respiratory infection and bronchitis.  
Nevertheless, his lungs and chest were clinically evaluated 
as normal on service examinations conducted in January 1986, 
September 1989, July 1993, and May 1995.  No discharge 
examination appears to be of record.

The veteran underwent a VA general medical examination in 
February 2000, at which the examiner indicated that the 
medical records had been reviewed.  Among other things, the 
examiner noted that, in regard to bronchitis/sinusitis, the 
veteran's records indicated that he was first diagnosed as 
having allergic rhinitis in 1988.  Further, the veteran 
denied having had any allergies or hay fever prior to his 
entry into service, that he had had to take decongestants, 
and had had intranasal steroid sprays prescribed at times.  
However, he had not used any medication for the last 3 to 4 
months.  Following examination of the veteran, the examiner 
concluded, in part, that no disability was found with respect 
to bronchitis/sinusitis.  

Chest X-rays conducted in conjunction with the February 2000 
VA medical examination were normal.

The veteran also underwent a VA pulmonary function test in 
February 2000.  Spirometry showed no airflow obstruction.  
The volumes indicated normal slow vital capacity (SVC), which 
suggested the absence of restriction.  Further, there was 
normal diffusing capacity.

A subsequent VA pulmonary function test conducted in March 
2000 suggested borderline bronchial hyperactivity.  Thus, it 
was difficult to rule in or rule out asthma based on this 
test.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bronchitis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Consequently, his 
contentions cannot constitute competent medical evidence.  
See Espiritu, supra; 38 C.F.R. § 3.159(a)(1).  While he is 
competent, as a lay person, to describe his visible 
symptomatology, he is not competent to diagnose an underlying 
medical condition or provide a competent medical opinion as 
to the etiology thereof.

Here, the veteran was treated on multiple occasions during 
service for bronchitis.  Nevertheless, he was not diagnosed 
with chronic bronchitis during service, and his lungs and 
chest were clinically evaluated as normal on his service 
examinations.  Moreover, the February 2000 VA medical 
examination found no disability with respect to 
bronchitis/sinusitis.  No competent medical evidence has 
since been submitted or identified which refutes the finding 
of this examination.  Consequently, the Board must conclude 
that the preponderance of the competent medical evidence is 
against a finding that the veteran currently has chronic 
bronchitis.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bronchitis, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Inasmuch as a timely appeal was not perfected as to the 
denial of service connection for hypertension, the claim is 
dismissed.

Entitlement to service connection for bronchitis is denied.


REMAND

The record reflects that the last VA medical examination to 
evaluate the veteran's low back, left knee, and hemorrhoids 
was in February 2000.  As it has been more than 4 years since 
this last examination, the Board is of the opinion that the 
record may not accurately reflect the current nature and 
severity of this disability.  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
level of functional impairment and to adequately evaluate his 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board acknowledges that the 
record indicates the veteran was scheduled for an examination 
in August 2001 regarding his low back, and that he failed to 
appear.  However, the documents assembled for the Board's 
review does not show that the veteran received actual 
notification of the exact date and time that this examination 
was to occur.  Moreover, later that same month his 
representative submitted a statement indicating he wished to 
be re-scheduled for this examination.  

The Board further notes that the criteria for evaluating 
spine disabilities was substantially revised during the 
pendency of this appeal.  For example, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243. 

Nothing in the record indicates that the veteran has been 
informed of the revised rating criteria, to include the June 
2003 SSOC.  Moreover, the most recent VA examination in 
February 2000 may not have sufficiently addressed the 
symptomatology contemplated by the new provisions.  As such, 
it provides additional support for a new VA examination.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected low back, left knee, and 
hemorrhoids since February 2000.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of the service-
connected low back, left knee, and 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
before the examination.  With respect to 
the low back and left knee, it is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  With respect to the service-
connected low back disorder, the RO's 
decision should reflect consideration of 
the revised regulatory criteria for 
rating spine disabilities found in 
38 C.F.R. § 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the June 2003 SSOC, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



